       Case 1:19-cv-00674-RA-JLC Document 70
                                          69 Filed 06/17/20
                                                   06/16/20 Page 1 of 14



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
William C. Wright (WW 2213)
bwright@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile:     (212) 292-5391

Brian Igel (BI 4574)
bigel@bilawfirm.com
BELLIZIO + IGEL PLLC
One Grand Central Place
305 Madison Avenue, 40th Floor
New York, New York 10165
Telephone: (212) 873-0250
Facsimile:     (646) 395-1585
Attorneys for Plaintiff
Off-White LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 OFF-WHITE LLC,

 Plaintiff                                           CIVIL ACTION No.
                                                       19-cv-674 (RA)
 v.

 BAODING SPRINGRU TRADE CO., LTD., CIXI                  AMENDED
 KANGXING SHOES CO., LTD., DONGGUAN                     [PROPOSED]
 CITY DANDAN GARMENTS CO., LTD.,                 FINAL DEFAULT JUDGMENT
 DONGGUAN CITY SHENGSHI GARMENT CO.,                 AND PERMANENT
 LTD., DONGGUAN RAINBOW TOUCHES                     INJUNCTION ORDER
 GARMENT CO., LTD., GUANGZHOU QIAN SHI
 TRADE CO., LTD., HANGZHOU MEDO IMPORT
 AND EXPORT CO., LTD., HEFEI ZHUYUN
 INTERNATIONAL      TRADE   CO.,  LTD.,
     Case 1:19-cv-00674-RA-JLC Document 70
                                        69 Filed 06/17/20
                                                 06/16/20 Page 2 of 14



HENGXING CAPS & GARMENTS CO., LTD.
(GREAT CAREER), NANCHANG DONGCHU
GARMENTS CO., LTD., NANCHANG PUTE
GARMENT CO., LTD., QUANZHOU BINFENG
IMPORT AND EXPORT CO., LTD., QUANZHOU
CARRE BAG & CASE CO., LTD., QUANZHOU
WINNER ECOMMERCE CO., LTD., SHANGHAI
CHONGTA PET PRODUCTS CO., LTD., SUZHOU
DREAMCOLOR TEXTILE CO., LTD., XIAMEN
HUILI BEAUTY CO., LTD., XIAMEN NAJ
COMMERCIAL BUSINESS CO., LTD., YIWU
SHOUCHEN RIBBON FACTORY, YIWU XIZHUO
E-COMMERCE CO., LTD. and ZHUJI BETOP
KNITTING CO., LTD.,


Defendants
          Case 1:19-cv-00674-RA-JLC Document 70
                                             69 Filed 06/17/20
                                                      06/16/20 Page 3 of 14



                                              GLOSSARY

      Term                                    Definition                               Docket Entry
                                                                                         Number
Plaintiff or “Off-   Off-White LLC                                                         N/A
White”
Defendants           Baoding Springru Trade Co., Ltd., Cixi Kangxing Shoes                 N/A
                     Co., Ltd., Dongguan City Dandan Garments Co., Ltd.,
                     Dongguan City Shengshi Garment Co., Ltd., Dongguan
                     Rainbow Touches Garment Co., Ltd., Guangzhou Qian Shi
                     Trade Co., Ltd., Hangzhou Medo Import And Export Co.,
                     Ltd., Hefei Zhuyun International Trade Co., Ltd., Hengxing
                     Caps & Garments Co., Ltd. (Great Career), Nanchang
                     Dongchu Garments Co., Ltd., Nanchang Pute Garment Co.,
                     Ltd., Quanzhou Binfeng Import And Export Co., Ltd.,
                     Quanzhou Carre Bag & Case Co., Ltd., Quanzhou Winner
                     Ecommerce Co., Ltd., Shanghai Chongta Pet Products Co.,
                     Ltd., Suzhou Dreamcolor Textile Co., Ltd., Xiamen Huili
                     Beauty Co., Ltd., Xiamen NAJ Commercial Business Co.,
                     Ltd., Yiwu Shouchen Ribbon Factory, Yiwu Xizhuo E-
                     Commerce Co., Ltd. and Zhuji Betop Knitting Co., Ltd.
Defaulting           Cixi Kangxing Shoes Co., Ltd., Guangzhou Qian Shi Trade               N/A
Defendants           Co., Ltd., Hefei Zhuyun International Trade Co., Ltd.,
                     Nanchang Dongchu Garments Co., Ltd., Nanchang Pute
                     Garment Co., Ltd., Quanzhou Binfeng Import And Export
                     Co., Ltd., Quanzhou Carre Bag & Case Co., Ltd.,
                     Quanzhou Winner Ecommerce Co., Ltd., Shanghai
                     Chongta Pet Products Co., Ltd., Xiamen Huili Beauty Co.,
                     Ltd., Xiamen NAJ Commercial Business Co., Ltd., Yiwu
                     Shouchen Ribbon Factory and Zhuji Betop Knitting Co.,
                     Ltd.
Alibaba              Alibaba.com, an online marketplace platform that allows               N/A
                     manufacturers, wholesalers and other third-party
                     merchants, like Defendants, to advertise, offer for sale, sell,
                     distribute and ship their wholesale and retail products
                     originating from China directly to consumers across the
                     world and specifically to consumers residing in the U.S.,
                     including New York
Complaint            Plaintiff’s Complaint filed on January 23, 2019                       10
Application          Plaintiff’s Ex Parte Application for: 1) a temporary                 15-19
                     restraining order; 2) an order restraining assets and
                     Merchant Storefronts (as defined infra); 3) an order to show
                     cause why a preliminary injunction should not issue; 4) an
                     order authorizing bifurcated and alternative service and 5)
                     an order authorizing expedited discovery filed on January
                     23, 2019

                                                     i
       Case 1:19-cv-00674-RA-JLC Document 70
                                          69 Filed 06/17/20
                                                   06/16/20 Page 4 of 14



Abloh Dec.      Declaration of Virgil Abloh in Support of Plaintiff’s          18
                Application
Brennan Dec.    Declaration of Mary Kate Brennan in Support of Plaintiff’s     19
                Application
TRO             1) Temporary Restraining Order; 2) Order Restraining           20
                Assets and Merchant Storefronts; 3) Order to Show Cause
                Why a Preliminary Injunction Should Not Issue; 4) Order
                Authorizing Bifurcated and Alternative Service; and 5)
                Order Authorizing Expedited Discovery entered on
                January 24, 2019
PI Show Cause   February 13, 2019 hearing to show cause why a                  N/A
Hearing         preliminary injunction should not issue
PI Order        February 19, 2019 Preliminary Injunction Order                 23
Off-White       U.S. Trademark Registration No. 5,119,602 for “OFF             N/A
Marks           WHITE” for a variety of goods in Class 25 with a
                constructive date of first use of January 25, 2012 (the “Off
                White Word Mark Registration”), U.S. Trademark


                Registration of         , U.S. Trademark Registration No.
                5,150,712, for a variety of goods in Class 18 and Class 25
                (the “Off-White Horizontal Diagonal Mark Registration”),




                U.S. Trademark Registration of          , U.S. Trademark
                Registration No. 5,307,806, for a variety of goods in Class
                18 and Class 25 (the “Off-White Vertical Diagonal Mark
                Registration”) (collectively, the “Off-White Diagonal
                Mark Registrations”), U.S. Trademark Registration for



                           , U.S. Trademark Registration No. 5,387,983, for
                a variety of goods in Class 25 (the “Off-White Arrow Mark
                Registration”), U.S. Trademark Registration No. 5,572,836
                for “Off White C/O Virgil Abloh” for a variety of goods in
                Class 25 (the “Off-White C/O Virgil Abloh Word Mark



                Registration”), U.S. Trademark Registration of           ,
                U.S. Registration No. 5,445,222 for a variety of goods in
                Class 25 (the “Off-White Arrow Mark with Horizontal Bar
                Registration”), U.S. Trademark Serial Application No.



                                              ii
        Case 1:19-cv-00674-RA-JLC Document 70
                                           69 Filed 06/17/20
                                                    06/16/20 Page 5 of 14




                88/080,002 for         for a variety of goods in Class 25
                (the “Off-White Arrow Mark with Leaves Application”),
                U.S. Trademark Serial Application No. 88/041,456 for



                       , for a variety of goods in Class 18 and Class 25
                (the “Off-White Red Zip Tie Application”), U.S.
                Trademark Serial Application No. 88/247,568 for



                          , for a variety of goods in Class 09 and Class 25
                (the “Off-White Off Off Application”) and U.S. Trademark



                Serial Application No. 87/913,823 for                 , for a
                variety of goods in Class 25
Counterfeit     Products bearing or used in connection with the Off-White       N/A
Products or     Marks, and/or products in packaging and/or containing
Infringing      labels bearing the Off-White Marks, and/or bearing or used
Products        in connection with marks that are confusingly similar to the
                Off-White Marks and/or products that are identical or
                confusingly similar to the Off-White Products
User Accounts   Any and all websites, any and all accounts with online          N/A
                marketplace platforms such as Alibaba, as well as any and
                all as yet undiscovered accounts with additional online
                marketplace platforms held by or associated with
                Defendants, their respective officers, employees, agents,
                servants and all other persons in active concert with any of
                them
Merchant        Any and all User Accounts through which Defendants,             N/A
Storefronts     their respective officers, employees, agents, servants and
                all persons in active concert or participation with any of
                them operate storefronts to manufacture, import, export,
                advertise, market, promote, distribute, display, offer for
                sale, sell and/or otherwise deal in products, including
                Counterfeit Products, which are held by or associated with
                Defendants, their respective officers, employees, agents,
                servants and all persons in active concert or participation
                with any of them
Defendants’     All money, securities or other property or assets of            N/A
Assets          Defendants (whether said assets are located in the U.S. or

                                              iii
         Case 1:19-cv-00674-RA-JLC Document 70
                                            69 Filed 06/17/20
                                                     06/16/20 Page 6 of 14



                 abroad)
Defendants’      Financial accounts associated with or utilized by any           N/A
Financial        Defendants or any Defendants’ User Accounts or Merchant
Accounts         Storefront(s) (whether said account is located in the U.S. or
                 abroad)
Financial        Any banks, financial institutions, credit card companies        N/A
Institutions     and payment processing agencies, such as PayPal Inc.
                 (“PayPal”), Payoneer Inc. (“Payoneer”), the Alibaba Group
                 d/b/a Alibaba.com (“Alibaba”) payment services (e.g.,
                 Alipay.com Co., Ltd., Ant Financial Services Group),
                 PingPong Global Solutions, Inc. (“PingPong”), and other
                 companies or agencies that engage in the processing or
                 transfer of money and/or real or personal property of
                 Defendants
Third Party      Online platforms, including, without limitation, those          N/A
Service          owned and operated, directly or indirectly by Alibaba, as
Providers        well as any and all as yet undiscovered online marketplace
                 platforms and/or entities through which Defendants, their
                 respective officers, employees, agents, servants and all
                 persons in active concert or participation with any of them
                 manufacture, import, export, advertise, market, promote,
                 distribute, offer for sale, sell and/or otherwise deal in
                 Counterfeit Products which are hereinafter identified as a
                 result of any order entered in this action, or otherwise
Plaintiff’s      Plaintiff’s Motion for Default Judgment and a Permanent         40-43
Motion for       Injunction Against Defaulting Defendants filed on July 30,
Default          2019
Judgment
Yamali Aff.      Affidavit of Danielle S. Yamali in Support of Plaintiff’s        41
                 Motion for Default Judgment




                                               iv
        Case 1:19-cv-00674-RA-JLC Document 70
                                           69 Filed 06/17/20
                                                    06/16/20 Page 7 of 14



        This matter comes before the Court by motion filed by Plaintiff for the entry of final

judgment and permanent injunction by default against Defaulting Defendants for Defaulting

Defendants’ trademark infringement, trademark counterfeiting, false designation of origin, passing

off and unfair competition and related state and common law claims arising out of Defaulting

Defendants’ unauthorized use of Plaintiff’s Off-White Marks, without limitation, in their

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying

or offering for sale and/or selling and/or sale of Counterfeit Products.1

        The Court, having considered the Memorandum of Law and Affidavit of Danielle S.

Yamali in support of Plaintiff’s Motion for Default Judgment and a Permanent Injunction Against

Defaulting Defendants, the Certificate of Service of the Summons and Complaint, the Certificate

of the Clerk of the Court stating that no answer has been filed in the instant action, and upon all

other pleadings and papers on file in this action, it is hereby ORDERED, ADJUDGED AND

DECREED as follows:

                                I.    Defaulting Defendants’ Liability

1) Judgment is granted in favor of Plaintiff on all claims properly plead against Defaulting

    Defendants in the Complaint;

                                        II.    Damages Awards

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that because it would serve

    both the compensatory and punitive purposes of the Lanham Act’s prohibitions on willful

    infringement, and because Plaintiff has sufficiently set forth the basis for the statutory damages

    award requested in its Memorandum of Law in Support of its Motion for Default Judgment,

    the Court finds such an award to be reasonable and Plaintiff is awarded One Hundred Thousand


1
 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.

                                                       1
     Case 1:19-cv-00674-RA-JLC Document 70
                                        69 Filed 06/17/20
                                                 06/16/20 Page 8 of 14



  U.S. Dollars ($100,000.00) (“Defaulting Defendants’ Individual Damages Award”) in

  statutory damages against each of the Defaulting Defendants Thirteen (13) Defaulting

  Defendants) pursuant to Section 15 U.S.C. § 1117(c) of the Lanham Act for a total award of

  One Million Three Hundred Thousand U.S. Dollars ($1,300,000.00) , plus post-judgment

  interest.


                                  III.   Permanent Injunction

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defaulting Defendants,

  their respective officers, agents, servants, employees, successors and assigns and all persons

  acting in concert with or under the direction of Defaulting Defendants (regardless of whether

  located in the United States or abroad), who receive actual notice of this Order are permanently

  enjoined and restrained from:

      A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

          displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products

          or any other products bearing the Off-White Marks and/or marks that are confusingly

          similar to, identical to and constitute a counterfeiting and/or infringement of the Off-

          White Marks;

      B. directly or indirectly infringing in any manner Plaintiff’s Off-White Marks;

      C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s Off-

          White Marks to identify any goods or services not authorized by Plaintiff;

      D. using any of Plaintiff’s Off-White Marks or any other marks that are confusingly

          similar to the Off-White Marks on or in connection with the manufacturing, importing,

          exporting, advertising, marketing, promoting, distributing, displaying, offering for sale,

          selling and/or otherwise dealing in the Counterfeit Products;


                                                2
Case 1:19-cv-00674-RA-JLC Document 70
                                   69 Filed 06/17/20
                                            06/16/20 Page 9 of 14



E. using any false designation of origin or false description, or engaging in any action

   which is likely to cause confusion, cause mistake and/or to deceive members of the

   trade and/or the public as to the affiliation, connection or association of any product

   manufactured, imported, exported, advertised, marketed, promoted, distributed,

   displayed, offered for sale or sold by Defaulting Defendants with Plaintiff, and/or as to

   the origin, sponsorship or approval of any product manufactured, imported, exported,

   advertised, marketed, promoted, distributed, displayed, offered for sale or sold by

   Defaulting Defendants and Defaulting Defendants’ commercial activities by Plaintiff;

F. secreting, concealing, destroying, altering, selling off, transferring or otherwise

   disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files, data,

   business records, documents or any other records or evidence relating to:

       i. Defaulting Defendants’ User Accounts and/or Merchant Storefronts;

       ii. Defaulting Defendants’ Assets; and

       iii. the manufacture, importation, exportation, advertising, marketing, promotion,

           distribution, display, offering for sale and/or sale of Counterfeit Products by

           Defaulting Defendants and by their respective officers, employees, agents,

           servants and all persons in active concert or participation with any of them; and

G. effecting assignments or transfers, forming new entities or associations, or creating

   and/or utilizing any other platform, User Accounts, Merchant Storefronts or any other

   means of importation, exportation, advertising, marketing, promotion, distribution,

   display, offering for sale and/or sale of Counterfeit Products for the purposes of

   circumventing or otherwise avoiding the prohibitions set forth in this Order.




                                         3
      Case 1:19-cv-00674-RA-JLC Document 70
                                         69 Filed 06/17/20
                                                  06/16/20 Page 10 of 14



2)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defaulting Defendants

     must deliver up for destruction to Plaintiff any and all Counterfeit Products and any and all

     packaging, labels, tags, advertising and promotional materials and any other materials in the

     possession, custody or control of Defaulting Defendants that infringe any of Plaintiff’s

     trademarks, copyrights or other rights including, without limitation, the Off-White Marks, or

     bear any marks that are confusingly similar to the Off-White Marks pursuant to 15 U.S.C. §

     1118;

3)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers and Financial Institutions are permanently enjoined and restrained from:

       A. secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying

             any of the Defaulting Defendants’ Frozen Assets from or to Defaulting Defendants’

             Financial Accounts until further ordered by this Court;

       B. secreting, concealing, destroying, altering, selling off, transferring or otherwise

             disposing of and/or dealing with any computer files, data, business records, documents

             or any other records or evidence relating to Defaulting Defendants’ Frozen Assets and

             Defaulting Defendants’ Financial Accounts;

       C. knowingly instructing, aiding or abetting any other person or business entity in

             engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

             and III(3)(A) through III(3)(B) above through III(4)(A) below.

4)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers are permanently enjoined and restrained from:




                                                  4
     Case 1:19-cv-00674-RA-JLC Document 70
                                        69 Filed 06/17/20
                                                 06/16/20 Page 11 of 14



     A. providing services to Defaulting Defendants and Defaulting Defendants’ User

         Accounts and Merchant Storefronts, including, without limitation, continued operation

         of Defaulting Defendants’ User Accounts and Merchant Storefronts; and

     B. knowingly instructing, aiding or abetting any other person or business entity in

         engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

         and III(3)(A) through III(3)(B) above through III(4)(A) above.

               IV.    Post-Judgment Asset Transfer and Asset Freeze Order

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rules

  64 and/or 69 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), Article 52 of New

  York State’s Civil Practice Law and this Court’s inherent equitable powers to issue remedies

  ancillary to its authority to provide final relief, and given the difficulties Plaintiff would have

  enforcing this Order, Defaulting Defendants’ Frozen Assets from Defaulting Defendants’

  Frozen Accounts, are, to the extent that a given Defaulting Defendant’s Frozen Assets equal

  Defaulting Defendants’ Individual Damages Award, hereby released and transferred to

  Plaintiff as full satisfaction of Defaulting Defendants’ Individual Damages Award for that

  Defaulting Defendant, and those Defaulting Defendant’s Frozen Assets shall be transferred by

  the Financial Institutions to Plaintiff through Plaintiff’s counsel within twenty (20) business

  days following the service of this Order, and upon receipt by Plaintiff’s counsel of such

  Defaulting Defendant’s Frozen Assets in full satisfaction of Defaulting Defendants’ Individual

  Damages Award, the Financial Institution(s) holding that Defaulting Defendant’s Frozen

  Assets and Defaulting Defendants’ Frozen Accounts may unfreeze that Defaulting Defendant’s

  Frozen Assets and Defaulting Defendant’s Frozen Accounts. To the extent that a Defaulting

  Defendant’s Frozen Assets are less than Defaulting Defendants’ Individual Damages Award,



                                                5
     Case 1:19-cv-00674-RA-JLC Document 70
                                        69 Filed 06/17/20
                                                 06/16/20 Page 12 of 14



  that Defaulting Defendant’s Frozen Assets are hereby released and transferred to Plaintiff as

  partial satisfaction of Defaulting Defendants’ Individual Damages Award for that Defaulting

  Defendant and those Defaulting Defendant’s Frozen Assets shall be transferred by the

  Financial Institutions to Plaintiff through Plaintiff’s counsel within twenty (20) business days

  following the service of this Order, and

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rules

  64, 65 and/or 69 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), Article 52 of

  New York State’s Civil Practice Law and Rules and this Court’s inherent equitable powers to

  issue remedies ancillary to its authority to provide final relief, and given the difficulties

  Plaintiff would have enforcing this Order, the Court also hereby grants Plaintiff’s request for

  a post-judgment restraining order continuing the attachment of each Defaulting Defendant’s

  Frozen Assets until Plaintiff has recovered the full payment of Defaulting Defendants’

  Individual Damages Award owed to it by that Defaulting Defendant under this Order, or until

  further order of this Court; and

3) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rules

  64, 65 and/or 69 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), Article 52 of

  New York State’s Civil Practice Law and Rules and this Court’s inherent equitable powers to

  issue remedies ancillary to its authority to provide final relief, and given the difficulties

  Plaintiff would have enforcing this Order, until Plaintiff has recovered the full payment of

  Defaulting Defendants’ Individual Damages Award owed to them by any Defaulting

  Defendant under this Order, in the event that Plaintiff discovers new and/or additional

  Defaulting Defendants’ Assets (whether said assets are located in the U.S. or abroad) and/or

  Defaulting Defendants’ Financial Accounts (whether said account is located in the U.S. or



                                               6
      Case 1:19-cv-00674-RA-JLC Document 70
                                         69 Filed 06/17/20
                                                  06/16/20 Page 13 of 14



   abroad) (“Defaulting Defendants’ Additional Assets” and “Defaulting Defendants’ Additional

   Financial Accounts,” respectively), Plaintiff shall have the ongoing authority to serve this

   Order on any Financial Institutions controlling or otherwise holding such Defaulting

   Defendants’ Additional Assets and/or Defaulting Defendants’ Additional Financial Accounts

   (“Financial Institutions Holding Defaulting Defendants’ Additional Assets and/or Financial

   Accounts”);

       A. Upon notice of this Order, Financial Institutions Holding Defaulting Defendants’

          Additional Assets and/or Financial Accounts shall immediately locate Defaulting

          Defendants’ Additional Financial Accounts, attach and restrain such Defaulting

          Defendants’ Additional Assets in Defaulting Defendants’ Additional Financial

          Accounts from being secreted, concealed, transferred or disposed of or withdrawn; and

       B. After twenty (20) business days following the service of this Order on Financial

          Institutions Holding Defaulting Defendants’ Additional Assets and/or Financial

          Accounts, Financial Institutions Holding Defaulting Defendants’ Additional Assets

          and/or Financial Accounts shall transfer all of Defaulting Defendants’ Additional

          Assets to Plaintiff as partial or full satisfaction of Defaulting Defendants’ Individual

          Damages Award, unless Defaulting Defendant has filed with this Court and served

          upon Plaintiff’s counsel a request that such Defaulting Defendants’ Additional Assets

          be exempted from this Order.

                                  V.     Miscellaneous Relief

1) Defaulting Defendants may, upon proper showing and two (2) business days written notice to

   the Court and Plaintiff’s counsel, appear and move for dissolution or modification of the

   provisions of this Order concerning the restriction or restraint of Defaulting Defendants’



                                               7
      Case 1:19-cv-00674-RA-JLC Document 70
                                         69 Filed 06/17/20
                                                  06/16/20 Page 14 of 14



   Frozen Assets, Defaulting Defendants’ Additional Assets and/or Defaulting Defendants’

   Additional Financial Accounts;

2) Any failure by Defaulting Defendants to comply with the terms of this Order shall be deemed

   contempt of Court, subjecting Defaulting Defendants to contempt remedies to be determined

   by the Court, including fines and seizure of property;

3) The Court releases the Five Thousand U.S. Dollar ($5,000.00) security bond that Plaintiff

   submitted in connection with the action to counsel for Plaintiff, Epstein Drangel, LLP, 60 East

   42nd Street, Suite 2520, New York, NY 10165; and

4) This Court shall retain jurisdiction over this matter and the parties in order to construe and

   enforce this Order.




SO ORDERED.

              17 day of ____________,
SIGNED this _____            June     2020, at _______ __.m.


                                                    _________________________________
                                                    HON. RONNIE ABRAMS
                                                    UNITED STATES DISTRICT JUDGE




                                                8
